United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 02-5052                                  September Term, 2001
                                                        97cv01978
                                                        98cv01693

                                        Filed On: August 8, 2002 [694602]
Timothy C. Pigford, et al.,
          Appellees

             v.

Ann M. Veneman, Secretary, United States
Department of Agriculture,
          Appellant

__________________________________________
Consolidated with 02-5053



     BEFORE:   Sentelle, Randolph, and Tatel, Circuit Judges

                            O R D E R

     Upon consideration of the motion to correct opinion before publication, it is

     ORDERED that the motion be granted and the opinion filed on June 21, 2002 be
amended as follows:

     The first full sentence of the last paragraph on page 4 now reads: 

     The decree provided for class counsel to receive an advance payment of $1
million in fees to cover decree "implementation."

     

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

BY:
Michael C. McGrail
Deputy Clerk